Exhibit 10.1

 

OFFICE LEASE

201 CALIFORNIA

GLENBOROUGH SAN FRANCISCO, LLC,

a Delaware limited liability company,

as Landlord,

and

SOLAR POWER, INC.,

a California corporation,

as Tenant.



--------------------------------------------------------------------------------

201 CALIFORNIA

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”) below, is made by and
between Glenborough San Francisco, LLC, a Delaware limited liability company
(“Landlord”), and Solar Power Inc., a California corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

  

DESCRIPTION

1.       Date:

  

January 10, 2012.

2.       Premises

          (Article  1).

  

2.1     Building Address & Rentable Area:

  

201 California Street, San Francisco, CA 94111.

  

Rentable square feet: approximately 239,343.

  

2.2     Premises:

  

Approximately 4,004 rentable square feet of space located on the twelfth (12th)
floor of the Building, as further set forth in Exhibit A to the Office Lease.

3.       Lease Term
     (Article 2).

  

3.1     Length of Term:

  

Five (5) years.

3.2     Commencement Date:

  

February 1, 2012.

3.3     Expiration Date:

  

January 31, 2017.

4.       Base Rent (Article 3):

  

 

Period During

Lease Term

     Monthly Installment
of Base Rent*

2/1/12 – 1/31/13

     $13,346.67

2/1/13 – 1/31/14

     $13,747.07

2/1/14 – 1/31/15

     $14,159.48

2/1/15 – 1/31/16

     $14,584.26

2/1/16 – 1/31/17

     $15,021.79

 

-2-



--------------------------------------------------------------------------------

*Notwithstanding the preceding, Base Rent shall be abated for the months of
February, March and April, 2012. Base Rent for the month of May, 2012 shall be
paid at the time of Tenant’s execution of this Lease.

 

5.       Base Year
     (Article 4):

  

Calendar year 2012.

6.       Tenant’s Share
     (Article 4):

  

Approximately 1.67%.

7.       Permitted Use
     (Article 5):

  

General office use consistent with a first-class office building, but not for
use as a medical office, dental office, government office, call center or server
farm, or for any high density or high pedestrian traffic use.

8.       Security Deposit
     (Article 21):

  

$40,040.00; provided there is then no Default by Tenant under the terms of this
Lease beyond any applicable notice and grace period, on February 1, 2013, and
each anniversary thereafter, Landlord shall apply $8,008.00 of the Security
Deposit against the monthly Base Rent payment then due for the month of
February.

9.       Parking Pass
     (Article 28):

  

None.

10.     Address of Tenant
     (Section 29.18):

  

The Premises.

11.     Address of Landlord
     (Section 29.18):

  

c/o    Winthrop Management

7 Bulfinch Place, Suite 500, PO Box 9507

Boston, Massachusetts 02114c/o

Attention: Asset Manager

Fax: (617) 570-4746

  

With copy to:

  

Winthrop Management

201 California Street

San Francisco, California 94111

Attention: Regional Property Manager

 

 

-3-



--------------------------------------------------------------------------------

12.    Rent Payment Address
    (Section 3):

  

Please make payments to:

Notation:

  

Glenborough San Francisco, LLC

201 California

Please remit all payments to:

  

Glenborough San Francisco, LLC

PO Box 713353

Cincinnati, OH 45271-3353

Wires/ACH Funds to:

  

KeyBank NA

ABA: 021300077

Acct Name: Glenborough San Francisco LLC

Clearing Account

Acct Number: 329681100825

Ref: Ln 10041813

13.    Broker(s)
    (Section 29.24):

  

Landlord’s Broker:

The CAC Group

255 California St., Suite 200

San Francisco, CA 94111

 

and

 

Tenant’s Broker:

Cornish & Carey Commercial

One Bush Street, Suite 400

San Francisco, CA 94104

14.    Guarantor:

  

Not applicable.

15.    Tenant Improvement Allowance:

  

Not applicable.

16.    Additional Insureds (Section 10.4):

  

Property Manager: Winthrop Management LP

17.    List of Exhibits:

  

Exhibit A – Outline of the Premises.

Exhibit B – Rules and Regulations.

Exhibit C – Notice of Lease Term Dates.

Exhibit D – Intentionally omitted.

Exhibit E – Form of Tenant’s Estoppel Certificate.

Exhibit F – Asbestos Notification.

Exhibit G – Additional Provisions

 

-4-



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

 

1.1

Premises, Building, Project and Common Areas.

1.1.1     The Premises. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto. Subject to Section 1.2, below, Landlord and Tenant hereby acknowledge
and agree that the rentable square footage of the Premises shall be as set forth
in Section 2.2 of the Summary. The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions herein set
forth, and Tenant covenants as a material part of the consideration for this
Lease to keep and perform each and all of such terms, covenants and conditions
by it to be kept and performed and that this Lease is made upon the condition of
such performance. The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises in the “Building,”
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction or configurations of the Premises, the precise area thereof or the
specific location of the “Common Areas,” as that term is defined in
Section 1.1.3, below, or the elements thereof or of the access ways to the
Premises or the “Project,” as that term is defined in Section 1.1.2, below.
Except as specifically set forth in this Lease, Landlord shall not be obligated
to provide or pay for any improvement work or services related to the
improvement of the Premises beyond their existing condition and configuration as
of the date of full and final execution and delivery of this Lease. Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant’s business, except as specifically set forth in this Lease
and any Tenant Work Letter. The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Building were at such
time in good and sanitary order, configuration, condition and repair.

1.1.2     The Building and The Project. The Premises are a part of the building
set forth in Section 2.1 of the Summary (the “Building”). The Building is part
of an office project currently known as “201 CALIFORNIA” The term “Project,” as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which may be improved with landscaping, above ground and subterranean
parking facilities and other improvements) upon which the Building and the
Common Areas are located, and (iii) at Landlord’s discretion, any additional
real property, areas, land, buildings or other improvements added thereto
outside of the Project.

1.1.3     Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the “Common Areas”). The Common Areas shall consist of the “Project
Common Areas” and the “Building Common Areas.” The term “Project Common Areas,”
as used in this Lease, shall mean the portion of the Project designated as such
by Landlord. The term “Building Common Areas,” as used in this Lease, shall mean
the portions of the Common Areas located within the Building designated as such
by Landlord. The manner in which the Common Areas are maintained and operated
shall be at the sole discretion of Landlord and the use thereof shall be subject
to such rules, regulations and restrictions as Landlord may make from time to
time. Landlord reserves the right to close temporarily, make alterations

 

-5-



--------------------------------------------------------------------------------

or additions to, or change the location of elements of the Project and the
Common Areas; provided, however, that Tenant and its employees, agents, invitees
and guests shall, at all times during the Lease Term, have reasonable access to
the Premises.

ARTICLE 2

LEASE TERM

2.1     Initial Lease Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease. The term of this Lease (the “Lease
Term”) shall be as set forth in Section 3.1 of the Summary, shall commence on
the date set forth in Section 3.2 of the Summary (the “Commencement Date”), and
shall terminate on the date set forth in Section 3.3 of the Summary (the
“Expiration Date”) unless this Lease is sooner terminated or extended as
hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term; provided
that, if the Commencement Date shall be other than the first day of a calendar
month, then the first Lease Year shall commence on the Commencement Date and
shall end on the last day of the month in which the first anniversary of the
Commencement Date occurs; and further provided that, the last Lease Year shall
end on the Expiration Date. At any time during the Lease Term, but not more than
three times in any given twelve month period, Landlord may deliver to Tenant a
Notice in the form as set forth in Exhibit C, attached hereto, as a confirmation
only of the information set forth therein, which Tenant shall execute and return
to Landlord within five (5) business days of receipt thereof. Tenant’s failure
to execute and return such Notice to Landlord within such time shall be
conclusive upon Tenant that the information set forth in such Notice is as set
forth therein.

ARTICLE 3

BASE RENT

Tenant shall pay, without prior notice or demand, to Landlord at the Rent
Payment Address set forth in Section 12 of the Summary, or, at Landlord’s sole
option, at such other place as Landlord may from time to time designate in
writing, by a check or generally accepted electronic funds transfer alternative
(e.g., ACH) for currency which, at the time of payment, is legal tender for
private or public debts in the United States of America, base rent (“Base Rent”)
as set forth in Section 4 of the Summary, payable in equal monthly installments
as set forth in Section 4 of the Summary in advance on or before the first day
of each and every calendar month during the Lease Term, without any setoff or
deduction whatsoever except as otherwise expressly set forth in this Lease. Base
Rent for any initial partial calendar month shall be payable on delivery of the
Premises. If any Rent payment date (including the Commencement Date) falls on a
day of the month other than the first day of such month or if any payment of
Rent is for a period which is shorter than one month, the Rent for any
fractional month shall accrue on a daily basis for the period from the date such
payment is due to the end of such calendar month or to the end of the Lease Term
at a rate per day which is equal to 1/365 of the applicable annual Rent. All
other payments or adjustments required to be made under the terms of this Lease
or any future extension or amendment hereof that require proration on a time
basis shall be prorated on the same basis.

ARTICLE 4

ADDITIONAL RENT

4.1     General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay (a) “Tenant’s Share,” as that term is
defined in Section 4.2.7 of this Lease, of the annual “Insurance Expenses,” as
that term is defined in Sections 4.2.4 of this Lease, which are in excess of the

 

-6-



--------------------------------------------------------------------------------

amount of Insurance Expenses applicable to the “Base Year,” as that term is
defined in Section 4.2.1 of this Lease, plus (b) Tenant’s Share of the annual
“Operating Expenses,” as that term is defined in Section 4.2.5 of this Lease,
which are in excess of the amount of Operating Expenses applicable to the Base
Year, plus (c) Tenant’s Share of the annual “Tax Expenses,” as that term is
defined in Section 4.2.6 of this Lease, which are in excess of the amount of Tax
Expenses applicable to the Base Year; provided, however, in no event shall any
decrease in Insurance Expenses, Operating Expenses or Tax Expenses, as the case
may be, for any “Expense Year,” as that term is defined in Section 4.2.3 of this
Lease, below Insurance Expenses, Operating Expenses or Tax Expenses,
respectively, for the Base Year entitle Tenant to any decrease in Base Rent or
any credit against any Additional Rent or other sums due under this Lease. Such
payments by Tenant, together with any and all other amounts payable by Tenant to
Landlord pursuant to the terms of this Lease, are hereinafter collectively
referred to as the “Additional Rent”, and the Base Rent and the Additional Rent
are herein collectively referred to as “Rent.” All amounts due under this
Article 4 as Additional Rent shall be payable for the same periods and in the
same manner as the Base Rent. Without limitation on other obligations of Tenant
which survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 shall survive the expiration
of the Lease Term.

4.2     Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1     “Base Year” shall mean the period set forth in Section 5 of the
Summary.

4.2.2     “Direct Expenses” shall mean “Insurance Expenses,” “Operating
Expenses” and “Tax Expenses.”

4.2.3     “Expense Year” shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.

4.2.4     “Insurance Expenses” shall mean the cost of all insurance (including
premiums, deductibles, insurance brokerage fees and risk manager fees) carried
by Landlord in connection with the Project. Landlord may carry some or all of
the insurance in connection with the Project under a blanket policy or policies
which cover other properties owned or managed by Landlord or any affiliates of
Landlord, in which event Insurance Expenses shall include an equitable
allocation of the cost of such insurance, as determined by Landlord. In the
event Landlord adds or discontinues any special risk insurance, such as
earthquake insurance, during the Term, then the Base Year and any applicable
Expense Years shall each be adjusted by such addition or discontinuance. In the
event Landlord self-insures any risks, the costs thereof shall be treated as
insurance premiums provided that such costs do not exceed third-party insurance
premiums for comparable coverage.

4.2.5     “Operating Expenses” shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
monitoring, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (iv) the cost of parking area operation,
repair,

 

-7-



--------------------------------------------------------------------------------

restoration, and maintenance; (v) fees and other costs, including management
and/or incentive fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vi) payments under any equipment rental
agreements and the fair rental value of any management office space;
(vii) subject to item (f), below, wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance, property accounting, and monitoring of the Project;
(viii) payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building or the Project, including any covenants, conditions and restrictions
affecting the property, and reciprocal easement agreements affecting the
property, any parking licenses, and any agreements with transit agencies
affecting the Property (collectively, “Underlying Documents”); (ix) operation,
repair, maintenance and replacement of all systems and equipment and components
thereof of the Project; (x) the cost of janitorial, alarm, attendant, and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
Common Areas, maintenance and replacement of curbs and walkways, repair to roofs
and roof membranes and re-roofing; (xi) amortization (including interest on the
unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; (xii) the cost of capital improvements or other costs incurred in
connection with the Project (A) which are intended to effect economies in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses or to enhance the fire/life-safety systems,
access control, or monitoring of the Building or Project, (B) that are required
to comply with present and required conservation programs, (C) which are
replacements or modifications of nonstructural items located in the Common Areas
required to keep the Common Areas in good order or condition, or (D) that are
required under any governmental law or regulation; provided, however, that all
capital expenditures shall be amortized (including commercially reasonable
interest on the amortized cost) over such period of time as Landlord shall
reasonably determine; and (xiii) costs, fees, charges or assessments imposed by,
or resulting from any mandate imposed on Landlord by, any federal, state or
local government for fire and police protection, trash removal, community
services, or other services which do not constitute Tax Expenses, and (xiv) cost
of tenant relation programs reasonably established by Landlord. Notwithstanding
the foregoing, for purposes of this Lease, Operating Expenses shall not,
however, include:

(a)     costs, including legal fees, space planners’ fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);

(b)     except as set forth in items (x), (xi), and (xii) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, costs of capital repairs and alterations, and costs of
capital improvements and equipment;

(c)     costs for which the Landlord is reimbursed by any tenant or occupant of
the Project or by insurance by its carrier or any tenant’s carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company or directly reimburses Landlord;

(d)     any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

-8-



--------------------------------------------------------------------------------

(e)     costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (but Direct Expenses shall specifically
include, but not be limited to, accounting costs associated with the operation
of the Project). Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord’s interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

(f)     the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on other projects;

(g)     amount paid as ground rental for the Project by the Landlord;

(h)     except for a commercially reasonable Project management fee, overhead
and profit increment paid to Landlord or to subsidiaries or affiliates of the
Landlord for services in the Project to the extent the costs thereof exceed
those rendered by qualified, first-class unaffiliated third parties;

(i)     any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord (which shall specifically
exclude the parking facilities), provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;

(j)     rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;

(k)     all items and services for which Tenant or any other tenant in the
Project reimburses Landlord;

(l)     rent for any office space occupied by Project management personnel to
the extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project; and

(m)     costs arising from the gross negligence or willful misconduct of
Landlord or its employees;

(n)     costs incurred because Landlord or another tenant violated the terms of
any lease;

(o)     advertising and promotional expenses;

 

-9-



--------------------------------------------------------------------------------

(p)     repairs or other work needed because of fire, windstorm or other
casualty or cause insured against by Landlord or to the extent Landlord’s
insurance required hereunder would have provided insurance, whichever is
greater;

(q)     nonrecurring costs incurred to remedy structural defects in original
construction materials or installations;

(r)     any costs, fines or penalties incurred because Landlord violated any
governmental rule or authority;

(s)     costs incurred to test, survey, cleanup, contain, abate, remove or
otherwise remedy hazardous materials in, on or under the Project in violation of
laws as of the date of this Lease or as of the date of introduction or otherwise
introduced by any persons other than Tenant;

(t)     costs for sculpture, paintings or art;

(u)     other expenses that would not reasonably be considered normal
maintenance, repair, management or operation expenses at comparably managed
buildings in the submarket where the Project is located that are similar to the
Project in class, age and size.

Landlord agrees that any costs incurred in any Expense Year after the Base Year
(x) because of added services which were readily available during the Base Year
and customarily provided during the Base Year by landlords of comparably managed
buildings in the submarket where the Project is located that are similar to the
Project in class, age and size (but not by Landlord) and not included in the
Base Year, and/or (y) because of any type or amount of insurance not carried
during the Base Year, shall be added to and included in the Base Year as if the
costs were incurred and/or paid in the Base Year.

Landlord further agrees that since one of the purposes of Operating Expenses and
the gross-up provision is to allow Landlord to require Tenant to pay for the
cost attributable to its Premises, Landlord agrees that (i) Landlord will not
collect or be entitled to collect Operating Expenses from all of its tenants in
an amount which is in excess of one hundred percent (100%) of the Operating
Expenses actually paid by Landlord in connection with the operations of the
Project, and (ii) Landlord shall make no profit from Landlord’s collection of
Operating Expenses.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not one hundred
percent (100%) occupied during all or a portion of the Base Year or any Expense
Year, Landlord shall make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been one hundred percent
(100%) occupied; and the amount so determined shall be deemed to have been the
amount of Operating Expenses for such year. Operating Expenses for the Base Year
shall not include market-wide cost increases due to extraordinary circumstances,
including Force Majeure, boycotts, strikes, conservation surcharges, embargoes
or shortages, or amortized costs relating to capital improvements. In no event
shall the components of Operating Expenses for any Expense Year related to
Project monitoring/access control or utility costs be less than the components
of Operating Expenses related to Project monitoring/access control or utility
costs, respectively, in the Base Year.

 

-10-



--------------------------------------------------------------------------------

4.2.6     Taxes.

4.2.6.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary, (including
real estate taxes, general and special assessments, transit taxes, leasehold
taxes or taxes based upon the receipt of rent, including gross receipts or sales
taxes applicable to the receipt of rent, unless required to be paid by Tenant,
personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and equipment, appurtenances, furniture and other personal
property used in connection with the Project, or any portion thereof), which
shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof. Without limiting the generality of this Section 4.2.6.1, if
at any time prior to or during the Term any sale, refinancing or change in
ownership of the Project is consummated, and if Landlord reasonably anticipates
that the Project will be reassessed for purposes of Tax Expenses as a result
thereof, but that such reassessment may not be completed during the applicable
calendar year, then for all purposes under this Lease, Landlord will calculate
Tax Expenses applicable to such calendar year and thereafter based upon
Landlord’s good faith estimate of the Tax Expenses which will result from such
reassessment. Upon the finalization of any such reassessment and Landlord’s
determination of actual Tax Expenses applicable to the Base Year and all Expense
Years subsequent thereto, as applicable, Landlord shall adjust the applicable
Tax Expenses therefor and, upon such adjustment, Landlord or Tenant, as
appropriate, shall promptly make such reconciliation payment (which, in the case
of Landlord, may be made in the form of a credit against the installment(s) of
Tenant’s Share of Tax Expense Excess next coming due) as may be necessary in
order that Tenant pays Tenant’s Share of actual Tax Expense Excess for each such
Expense Year.

4.2.6.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises.

4.2.6.3 Any costs and expenses (including reasonable attorneys’ and consultants’
fees) incurred by Landlord or Landlord Parties in attempting to reasonably
protest, reduce or minimize Tax Expenses shall be included in Tax Expenses in
the Expense Year such expenses are incurred, but shall not be included in
calculating any Base Taxes. Tax refunds shall be credited against Tax Expenses
and refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense

 

-11-



--------------------------------------------------------------------------------

Year exceed the total amount paid by Tenant as Additional Rent under this
Article 4 for Tax Expenses for such Expense Year. If Tax Expenses for any period
during the Lease Term or any extension thereof are increased after payment
thereof for any reason, including error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant’s Share of any such increased Tax Expenses. Notwithstanding anything to
the contrary contained in this Section 4.2.6 (except as set forth in
Section 4.2.6.1, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes
imposed on income from all sources, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.5 of this Lease.

4.2.6.4 The amount of Tax Expenses for the Base Year attributable to the
valuation of the Project, inclusive of tenant improvements, shall be known as
the “Base Taxes”. If in any comparison year subsequent to the Base Year, the
amount of Tax Expenses decreases below the amount of Base Taxes, then for
purposes of all subsequent comparison years, including the comparison year in
which such decrease in Tax Expenses occurred, the Base Taxes, and therefore the
Base Year, shall be decreased by an amount equal to the decrease in Tax
Expenses.

4.2.7     “Tenant’s Share” shall mean the percentage set forth in Section 6 of
the Summary.

4.3     Cost Pools. Landlord shall have the right, from time to time, to
equitably allocate some or all of the Direct Expenses for the Project among
different portions or occupants of the Project (the “Cost Pools”), in Landlord’s
reasonable discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, and the
retail space tenants of a building of the Project or of the Project. The Direct
Expenses within each such Cost Pool shall be allocated and charged to the
tenants within such Cost Pool in an equitable manner.

4.4     Calculation and Payment of Additional Rent. If for any Expense Year
ending or commencing within the Lease Term, Insurance Expenses for such Expense
Year exceed Insurance Expenses applicable to the Base Year (“Insurance Expense
Excess”) and/or Operating Expenses for such Expense Year exceed Operating
Expenses applicable to the Base Year (“Operating Expense Excess”) and/or Tax
Expenses for such Expense Year exceed Tax Expenses applicable to the Base Year
(the “Tax Expense Excess”), then Tenant shall pay to Landlord, in the manner set
forth in Section 4.4.1, below, and as Additional Rent, an amount (referred to
herein as “Tenant’s Direct Expense Excess”) equal to the sum of Tenant’s Share
of the Insurance Expense Excess, if any, plus Tenant’s Share of the Operating
Expense Excess, if any, plus Tenant’s Share of the Tax Expense Excess, if any.

4.4.1     Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall use commercially reasonable efforts to give to Tenant within one hundred
eighty (180) days and not more than two hundred forty (240) days following the
end of each Expense Year, a statement (the “Statement”) which shall state the
Direct Expenses incurred or accrued for such preceding Expense Year, and which
shall indicate the amount of Tenant’s Direct Expense Excess (pro-rated as needed
if the Lease Term ends or commences part way through the calendar year). Upon
receipt of the Statement for each Expense Year commencing or ending during the
Lease Term, if a Tenant’s Direct Expense Excess is present, Tenant shall pay,
within thirty (30) days of its receipt of such Statement, the full amount of
such Tenant’s Direct Expense Excess for such Expense Year, less the amounts, if
any, paid during such Expense Year as “Estimated Excess,” as that term is
defined in Section 4.4.2, below, and if Tenant paid more as Estimated Excess
than the actual Tenant’s Direct Expense Excess, Tenant shall receive a credit in
the amount of Tenant’s overpayment against Rent next due under this Lease. The
failure of Landlord to

 

-12-



--------------------------------------------------------------------------------

timely furnish the Statement for any Expense Year shall not prejudice Landlord
or Tenant from enforcing its rights under this Article 4. Even though the Lease
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Direct Expense Excess for the Expense Year in
which this Lease terminates, if a Tenant’s Direct Expense Excess is present,
Tenant shall pay to Landlord such amount within thirty (30) days of its receipt
of Notice, and if Tenant paid more as Estimated Excess than the actual Tenant’s
Direct Expense Excess, Landlord shall, within thirty (30) days, deliver a check
payable to Tenant in the amount of the overpayment. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.

4.4.2     Statement of Estimated Direct Expenses. In addition, Landlord shall
use commercially reasonable efforts to give Tenant a yearly expense estimate
statement (the “Estimate Statement”) which shall set forth Landlord’s reasonable
estimate (the “Estimate”) of what the total amount of Direct Expenses for the
then-current Expense Year shall be and the estimated amount of Tenant’s Direct
Expense Excess for the then-current Expense Year (the “Estimated Excess”) as
calculated by comparing the components of Direct Expenses for such Expense Year,
which shall be based upon the Estimate, to the amount of the components of
Direct Expenses for the Base Year. The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Excess under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary. Thereafter, Tenant shall
pay, with its next installment of Base Rent due, a fraction of the Estimated
Excess for the then-current Expense Year (reduced by any amounts already paid
pursuant to this Section 4.4.2). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

4.5     Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1     Tenant shall be liable for and shall pay at least ten (10) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

4.5.2     If the tenant improvements in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

4.5.3     Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or

 

-13-



--------------------------------------------------------------------------------

with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking facility; or (iii) taxes assessed
upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. Such amounts shall not be
reduced by Tenant’s Share.

ARTICLE 5

USE OF PREMISES

5.1     Permitted Use. Tenant shall use the Premises solely for the Permitted
Use set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion. Unless expressly provided otherwise, the Premises
shall not be used as a medical office, dental office, government office, call
center or server farm, or for any high density or high pedestrian traffic use.

5.2     Prohibited Uses. Tenant covenants and agrees that Tenant shall not use,
or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of this Lease or of
the Rules and Regulations set forth in Exhibit B, attached hereto, or in
violation of the laws of the United States of America, the State in which the
Project is located, the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including any such laws, ordinances, regulations
or requirements relating to hazardous materials or substances, as those terms
are defined by applicable laws now or hereafter in effect, or of any Underlying
Documents. A violation of the Rules and Regulations by Tenant shall be deemed a
Default under this Article 5. Tenant shall not do or permit anything to be done
in or about the Premises by it, its employees, agents, invitees, or guests which
will in any way damage the reputation of the Project or obstruct or interfere
with standard Building operations or the rights of other tenants or occupants of
the Building, or injure or annoy them or use or allow the Premises to be used
for any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall
comply with, and Tenant’s rights and obligations under the Lease and Tenant’s
use of the Premises shall be subject and subordinate to, all Underlying
Documents now or hereafter affecting the Project.

5.3     Compliance With Law. Tenant shall not do anything or suffer anything to
be done in or about the Premises or the Project which will in any way conflict
with any law, statute, ordinance or other governmental rule, regulation or
requirement now in force or which may hereafter be enacted or promulgated. At
its sole cost and expense, Tenant shall promptly comply with all such
governmental measures. Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations. Tenant shall be responsible, at its sole cost and
expense, to make all alterations to the Premises as are required to comply with
the governmental rules, regulations, requirements or standards described in this
Article 5, including the Americans With Disabilities Act of 1990, as amended
(ADA), and Tenant, at its sole cost and expense, shall make any changes to the
Premises required to accommodate Tenant’s employees with disabilities (it being
understood that all work performed by Tenant pursuant to this Section 5.3 shall
be subject to the terms and conditions of Article 8, below); provided, however,
that any structural alteration shall only be at Tenant’s cost if it is triggered
by Tenant’s particular use of the Premises, or any Tenant requested Alteration.
The judgment of any court of competent jurisdiction or the admission of Tenant
in any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant.

 

-14-



--------------------------------------------------------------------------------

Landlord shall be responsible for correcting any violations of the ADA with
respect to the Common Areas of the Building. Notwithstanding the foregoing,
Landlord may contest any alleged violations, including, without limitation, the
right to apply for and obtain a waiver or deferment of compliance, may assert
any and all defenses permitted by law and may appeal any decisions, judgments or
rulings as permitted by law.

5.4     CC&Rs. Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project of which Tenant has knowledge (the
“Current CC&Rs”). Additionally, Tenant acknowledges that the Project may be
subject to any future covenants, conditions, and restrictions and/or amendments
to the Current CC&Rs (in any such event, the “Future CC&Rs”) which Landlord, in
Landlord’s discretion, deems reasonably necessary or desirable, and Tenant
agrees that this Lease shall be subject and subordinate to the Current CC&Rs and
such Future CC&Rs (collectively, the “CC&Rs”) provided they do not materially
adversely affect Tenant’s ability to use the Premises for the Permitted Use, and
provided Landlord provides Tenant with a copy of such Future CC&R’s following
recordation of the same in the Official Records of San Francisco County,
California.

ARTICLE 6

SERVICES AND UTILITIES

6.1     Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.

6.1.1     Subject to limitations imposed by all governmental rules, regulations
and guidelines applicable thereto, Landlord shall provide heating, ventilation,
and air conditioning (“HVAC”) when necessary for normal comfort for normal
office use in the Premises during normal “Building Hours” (as defined in the
Rules and Regulations set forth in Exhibit B, attached hereto), except for the
date of observation of New Year’s Day, Independence Day, Labor Day, Memorial
Day, Thanksgiving Day, Christmas Day and, at Landlord’s discretion, other
locally or nationally recognized holidays (collectively, the “Holidays. Tenant,
upon such advance notice as is reasonably required by Landlord, shall have the
right to receive HVAC service during hours other than normal Building Hours;
provided Tenant shall pay Landlord the standard charge for the additional
service as reasonably determined by Landlord from time to time.

6.1.2     Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant’s lighting fixtures and incidental use equipment, for
lighting and power reasonably suitable for the Permitted Use, taking into
account Tenant’s usage of personal computers and other office machines to the
extent such usage is consistent with the usage employed by general office users
in the Building and at buildings located in the submarket in which the Building
is located that are comparable to the Building in class, age and size; provided
further that Tenant’s electrical usage shall be subject to applicable laws and
regulations. Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises, which
shall be replaced/installed only by Landlord. Landlord shall replace Building
standard light bulbs/tubes (but not starters or ballasts) at no charge to
Tenant.

6.1.3     Landlord shall provide untreated city water from the regular Building
outlets for lavatory and toilet purposes in the Building Common Areas.

6.1.4     Landlord shall provide Building standard janitorial services to the
Premises, except for weekends and the date of observation of the Holidays, in
and about the Premises.

 

-15-



--------------------------------------------------------------------------------

6.1.5     Subject to emergencies, Landlord shall provide nonexclusive,
non-attended automatic passenger elevator service during the Building Hours,
shall have at least one elevator available at all other times, including on the
Holidays.

6.1.6     Landlord shall provide nonexclusive freight elevator service subject
to scheduling by Landlord and subject to charge for after-hours usage.

6.1.7     Subject to the provisions of this Lease and such reasonable access
control as Landlord may from time to time reasonably determine (with which
Tenant and its employees shall comply), Tenant shall have access to the Building
and the Premises twenty-four (24) hours per day, seven (7) days per week;
provided, however, notwithstanding the foregoing, neither Landlord nor any of
the “Landlord Parties,” as that term is defined in Section 10.1, below, shall in
any case be liable for personal injury, property damage or otherwise for any
error with regard to the admission to or exclusion from the Building or Project
of any person. Tenant acknowledges and agrees that any access control provided
after Building Hours is not intended to assure personal safety or to prevent
losses from theft.

Tenant shall reasonably cooperate fully with Landlord at all times and abide by
all non-discriminatory regulations and requirements that Landlord may reasonably
prescribe for the proper functioning and protection of the HVAC, electrical,
mechanical and plumbing systems.

6.2     Overstandard Tenant Use. Tenant shall not, without Landlord’s prior
written consent, use heat-generating machines (Energy Star photocopiers and
computer printers excepted), machines other than normal fractional horsepower
office machines, or equipment or lighting other than Building standard lights in
the Premises, which may affect the temperature otherwise maintained by the air
conditioning system or increase the water normally furnished for the Premises by
Landlord pursuant to the terms of Section 6.1 of this Lease. If Tenant uses
water, electricity, heat or air conditioning in excess of that supplied by
Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord,
upon billing, the actual cost of such excess consumption, the cost of the
installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the cost of the increased wear and
tear on existing equipment caused by such excess consumption; and Landlord may
install devices to separately meter any increased use and in such event Tenant
shall pay the increased cost directly to Landlord, on demand, at the rates
charged by the public utility company furnishing the same, including the cost of
installing, testing and maintaining of such additional metering devices.
Tenant’s use of electricity shall never exceed the capacity of the feeders to
the Project or the risers or wiring installation and if it does, Tenant shall be
responsible for upgrading same at its sole cost and expense. Subject to the
terms of Section 29.31, below, Tenant shall not install or use or permit the
installation or use of any computer or electronic data processing equipment in
the Premises (other than personal computers and local area networks), without
the prior written consent of Landlord. If Tenant desires to use heat,
ventilation or air conditioning during hours other than those for which Landlord
is obligated to supply such utilities pursuant to the terms of Section 6.1 of
this Lease, Tenant shall give Landlord such prior Notice, if any, as Landlord
shall from time to time establish as appropriate, of Tenant’s desired use in
order to supply such utilities, and Landlord shall supply such utilities to
Tenant at such hourly cost per zone to Tenant (which shall be treated as
Additional Rent) as Landlord shall from time to time establish.

6.3     Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services, if
any), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by breakage,
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by inability to secure electricity, gas, water, or other fuel at the
Building or Project after reasonable effort to do so, by any riot or other
dangerous condition, emergency, accident or casualty whatsoever, by act or
breach or Default of

 

-16-



--------------------------------------------------------------------------------

Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including loss of profits or other
consequential damages, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6. In the event of a service interruption, Landlord shall use
commercially reasonable efforts to restore the services.

ARTICLE 7

REPAIRS

Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures, furnishings, and systems and equipment therein
(including plumbing fixtures and equipment such as dishwashers, garbage
disposals, refrigerators, coffee makers and Insta Hot and similar dispensers),
and the portion of the floor or floors of the Building on which the Premises are
located, in good order, repair and condition at all times during the Lease Term.
In addition, Tenant shall, at Tenant’s own expense, but under the supervision
and subject to the prior approval of Landlord, and within any reasonable period
of time specified by Landlord, promptly and adequately repair all damage to the
Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear or beyond the
reasonable control of Tenant; provided however, that, at Landlord’s option, or
if Tenant fails to make such repairs within thirty (30) days after its receipt
of Notice from Landlord, Landlord may, but need not, make such repairs and
replacements, and Tenant shall pay Landlord the cost thereof, including a ten
percent (10%) supervisory fee forthwith upon being billed therefor.
Notwithstanding the foregoing, Landlord shall be responsible for repairs to the
exterior walls, foundation and roof of the Building, the structural portions of
the floors of the Building, the Common Areas, and the base building systems and
equipment of the Building, except to the extent that such repairs are required
due to the negligence or willful misconduct of Tenant; provided, however, that
if such repairs are due to the negligence or willful misconduct of Tenant,
Landlord shall nevertheless make such repairs at Tenant’s expense, or, if
covered by Landlord’s insurance, Tenant shall only be obligated to pay any
deductible in connection therewith. Upon twenty four (24) hours notice (except
in an emergency), which may be given via email or orally, Landlord may, but
shall not be required to, enter the Premises at all reasonable times to make
such repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. Except in an emergency,
Tenant shall be entitled to require that an employee of Tenant accompany
Landlord during such entry into the Premises, provided Tenant makes such
employee available at the time Landlord desires to enter the Premises. Tenant
hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1     Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises, including any cabling or
fixturization, but excluding minor fixturization incidental to installation of
workstations (collectively, the “Alterations”), without first procuring the
prior written consent of Landlord to such Alterations, which consent shall be
requested by

 

-17-



--------------------------------------------------------------------------------

Tenant not less than thirty (30) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld by Landlord, provided it shall
be deemed reasonable for Landlord to withhold its consent to any Alterations
which modify the structural portions or the systems or equipment of the
Building, are visible from the exterior of the Building or would reduce the
marketability of the Premises or their fair market rental rate. Notwithstanding
the foregoing, Tenant shall be permitted to make Alterations following ten
(10) business days Notice to Landlord, but without Landlord’s prior consent, to
the extent that such Alterations are decorative only (i.e., installation of
carpeting or painting of the Premises using Building standard materials,
finishes and colors and not visible from the exterior of the Premises). The
construction of the initial improvements to the Premises shall be governed by
the terms of the Tenant Work Letter and not the terms of this Article 8.

8.2     Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including the requirement that Tenant utilize for such purposes only
contractors, subcontractors, materials, mechanics and materialmen selected by
Tenant from a list provided and approved by Landlord and the requirement that
upon Landlord’s request (which shall be made, if at all, at the time of the
granting of its consent if specifically requested by Tenant), Tenant shall, at
Tenant’s expense, remove such Alterations upon the expiration or any early
termination of the Lease Term. Tenant shall construct such Alterations and
perform such repairs in a good and workmanlike manner, diligently and without
material cessation, delay or interruption, in conformance with any and all
applicable federal, state, county or municipal laws, rules and regulations and
pursuant to a valid building permit, issued by the municipality in which the
Building is located all in conformance with Landlord’s commercially reasonable
written construction rules and regulations and reasonable additional directives;
provided, however, that prior to commencing to construct any Alteration, Tenant
shall meet with Landlord to discuss Landlord’s design parameters and code
compliance issues. In the event Tenant performs any Alterations in the Premises
which require or give rise to governmentally required changes to the “Base
Building,” as that term is defined below, then Landlord shall, at Tenant’s
expense, make such changes to the Base Building. The “Base Building” shall
include the structural portions of the Building, and the public restrooms,
elevators, exit stairwells, paths of travel and the systems and equipment
located in the internal core of the Building on the floor or floors on which the
Premises are located. In performing the work of any such Alterations, Tenant
shall have the work performed in such manner so as not to obstruct access to the
Project or any portion thereof, by any other tenant of the Project, and so as
not to obstruct the business of Landlord or other tenants in the Project. Tenant
shall not use (and upon Notice from Landlord shall cease using) contractors,
services, workmen, labor, materials or equipment that, in Landlord’s reasonable
judgment, would disturb labor harmony with the workforce or trades engaged in
performing other work, labor or services in or about the Building or the Common
Areas. In addition to Tenant’s obligations under Article 9 of this Lease, upon
completion of any Alterations, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the recorder of the county in which the Building is
located in accordance with Section 3093 of the California Civil Code or any
successor statute and furnish a copy thereof to Landlord upon recordation, and
timely give all notices required pursuant to Section 3259.5 of the California
Civil Code or any successor statute (failing which, Landlord may itself execute
and file such Notice of Completion and give such notices on behalf of Tenant as
Tenant’s agent for such purpose), and Tenant shall deliver to the Project
construction manager a reproducible copy of the “as built” drawings of the
Alterations as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.

8.3     Payment for Improvements. If payment is made by Tenant directly to
contractors, Tenant shall (i) obtain final lien releases and waivers in the form
proscribed by statute in connection with Tenant’s payment for work to
contractors, and (ii) sign Landlord’s standard commercially reasonable
contractor’s rules and regulations. If Tenant orders any work directly from
Landlord, Tenant shall pay to Landlord an amount equal to Landlord’s then
current standard fee to compensate Landlord for all

 

-18-



--------------------------------------------------------------------------------

overhead, general conditions, fees and other costs and expenses arising from
Landlord’s involvement with such work. If Tenant does not order any work
directly from Landlord, Tenant shall reimburse Landlord for Landlord’s
reasonable, out-of-pocket costs and expenses actually incurred in connection
with Landlord’s review of such work plus a meeting and review fee equal to five
percent (5%) of the total cost of the work.

8.4     Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Landlord may, in its
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

8.5     Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord upon the expiration or earlier termination of this
Lease, except that Tenant may remove any fixtures and/or equipment (e.g.,
additional HVAC or chillers) which Tenant can substantiate to Landlord have not
been paid for with any Tenant improvement allowance funds provided to Tenant by
Landlord, provided Tenant repairs any damage to the Premises and Building caused
by such removal and returns the affected portion of the Premises to a building
standard tenant improved condition as determined by Landlord. Furthermore,
subject to the provisions set forth in Section 8.2 above, Landlord may, by
Notice to Tenant prior to the end of the Lease Term, or given following any
earlier termination of this Lease, require Tenant, at Tenant’s expense, to
remove any Alterations and/or improvements and/or systems and equipment within
the Premises and to repair any damage to the Premises and Building caused by
such removal and return the affected portion of the Premises to a building
standard tenant improved condition as determined by Landlord. If Tenant fails to
complete such removal and/or to repair any damage caused by the removal of any
Alterations and/or improvements and/or systems and equipment in the Premises and
return the affected portion of the Premises to a building standard tenant
improved condition as reasonably determined by Landlord, (i) Landlord may do so
and may charge the cost thereof to Tenant, and (ii) Tenant shall be deemed to be
in holdover until such time as the removal and restoration is completed (and,
accordingly, the terms of Article 16 of this Lease shall be applicable during
such period). Tenant hereby protects, defends, indemnifies and holds the
Landlord Parties harmless from any liability, cost, obligation, expense or claim
of lien in any manner relating to the installation, placement, removal or
financing of any such Alterations, improvements, fixtures and/or equipment in,
on or about the Premises, which obligations of Tenant shall survive the
expiration or earlier termination of this Lease. Landlord shall not under any
circumstances be liable to any equipment lessor or construction lender for loss
or other impairment of their collateral.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, other than the Tenant Improvements to be constructed
pursuant to Exhibit D, and shall protect, defend, indemnify and hold Landlord
harmless from and against any claims, liabilities, judgments or costs (including
reasonable attorneys’ fees and costs) arising out of same or in connection
therewith. Tenant shall give Landlord Notice at least twenty (20) days prior to
the commencement of any such work on the Premises (or such

 

-19-



--------------------------------------------------------------------------------

additional time as may be necessary under applicable laws) to afford Landlord
the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after Notice by Landlord, and if Tenant
shall fail to do so, Landlord may pay the amount necessary to remove such lien
or encumbrance, without being responsible for investigating the validity
thereof. The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or if required by law shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

ARTICLE 10

INSURANCE

10.1     Indemnification and Waiver. Subject to the terms of Section 10.5 below,
and except to the extent arising from the gross negligence or willful misconduct
of Landlord, Tenant hereby assumes all risk of damage to property or injury to
persons in, upon or about the Premises from any cause whatsoever (including any
personal injuries resulting from a slip and fall in, upon or about the Premises)
and agrees that Landlord, its partners, subpartners and their respective
officers, agents, servants, employees, and independent contractors
(collectively, “Landlord Parties”) shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant. Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from any and all loss, cost,
damage, expense and liability (including court costs, reasonable attorneys’ fees
and expert witness fees) to the extent incurred in connection with or arising
from any cause in, on or about the Premises (including a slip and fall), any
acts, omissions or negligence of Tenant or of any person claiming by, through or
under Tenant, or of the contractors, agents, servants, employees, invitees,
guests or licensees of Tenant or any such person, in, on or about the Project or
any breach of the terms of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
shall not apply to the gross negligence or willful misconduct of Landlord. The
provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability arising in
connection with any event occurring prior to such expiration or termination.
Notwithstanding anything in Article 10 of the Lease to the contrary, Landlord
and Landlord’s Parties shall indemnify, defend and hold Tenant harmless from and
against any and all liability and claims of any kind for loss or damage to any
person or property arising out of or in connection with: (i) any breach or
default by Landlord or Landlord’s Parties of any of Landlord’s obligations under
this Lease; or (ii) any negligent or otherwise tortious act or omission of
Landlord or Landlord’s Parties.

10.2     Landlord’s Insurance. Landlord shall insure the Building during the
Lease Term against loss or damage due to fire and other casualties covered
within the classification of fire and extended coverage, vandalism coverage and
malicious mischief, sprinkler leakage, water damage and special extended
coverage. Such coverage shall be in such amounts, with such deductibles, from
such companies, and on such other terms and conditions, as Landlord may from
time to time reasonably determine. Landlord shall also carry rent continuation
insurance. Additionally, at the option of Landlord, such insurance coverage may
include the risks of earthquakes and/or flood damage and additional hazards, a
rental loss endorsement and one or more loss payee endorsements in favor of the
holders of any mortgages or deeds of trust encumbering the interest of Landlord
in the Building or the ground or underlying lessors of the Building, or any
portion thereof. Notwithstanding the foregoing provisions of

 

-20-



--------------------------------------------------------------------------------

this Section 10.2, the coverage and amounts of insurance carried by Landlord in
connection with the Building shall, at a minimum, be comparable to the coverage
and amounts of insurance which are carried by reasonably prudent landlords of
buildings comparable to and in the vicinity of the Building (provided that in no
event shall Landlord be required to carry, although it may at its sole option
carry, earthquake insurance). Landlord may carry some or all of the insurance in
connection with the Project under a blanket policy or policies which cover other
properties owned or managed by Landlord or any affiliates of Landlord, in which
event Insurance Expenses shall include an equitable allocation of the cost of
such insurance, as determined by Landlord. Landlord may also elect to carry some
or all of the insurance in connection with the Project by a program of
co-insurance and/or self-insurance. Tenant shall, at Tenant’s expense, comply
with all insurance company requirements pertaining to the use of the Premises.
If Tenant’s conduct or use of the Premises (regardless of Landlord’s approval of
said use) causes any increase in the premium for such insurance policies then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

10.3     Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts.

10.3.1     Commercial General Liability Insurance (ISO occurrence form CG 00 01
or its substantially similar successor form) covering the insured against claims
of bodily injury, personal injury and property damage (including loss of use
thereof) arising out of Tenant’s operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:

 

Bodily Injury and Property Damage Liability

  

$3,000,000 each occurrence

$3,000,000 annual aggregate

Personal Injury Liability

  

$3,000,000 each occurrence

$3,000,000 annual aggregate

0% Insured’s participation

10.3.2     Commercial Property Insurance (ISO special causes of loss form CP 10
30 or its substantially similar successor form) covering (i) all office
furniture, business and trade fixtures, office equipment, free-standing cabinet
work, movable partitions, merchandise and all other items of Tenant’s property
on the Premises installed by, for, or at the expense of Tenant, (ii) any other
improvements which exist in the Premises as of the Commencement Date (excluding
the Base Building) (the “Original Improvements”), and (iii) all other
improvements, alterations and additions to the Premises. Such insurance shall be
for the full replacement cost (subject to reasonable deductible amounts not to
exceed $5,000.00) new without deduction for depreciation of the covered items
and in amounts that meet any co-insurance clauses of the policies of insurance
and shall include coverage for damage or other loss caused by fire or other
peril including vandalism and malicious mischief, theft, water damage of any
type (including sprinkler leakage and bursting or stoppage of pipes), and
explosion, and providing business interruption coverage for a period of one
year.

10.3.3     Worker’s Compensation Insurance pursuant to all applicable state and
local statutes and regulations, and Employer’s Liability Insurance with limits
not less than $1,000,000.00 per accident for bodily injury or disease.

 

-21-



--------------------------------------------------------------------------------

10.3.4 Business Auto Liability Insurance with limits of not less than
$1,000,000.00 per accident.

10.3.5 Business interruption, loss of income and extra expense insurance in
amounts sufficient to pay for Tenant’s expenses and lost income attributable to
perils commonly insured against by prudent tenants or attributable to prevention
of access to the Premises as a result of such perils.

10.4     Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name as additional insureds Landlord, and
the other Additional Insureds listed in Section 16 of the Summary, and any other
party Landlord hereafter so specifies to Tenant via written Notice, together
with their “Related Parties” defined as their parents, affiliates, managers,
members, directors, officers, employees, subsidiaries, successors, lenders (if
required by loan agreements), and their successors and assigns, it being the
intent of this Section to trigger the additional insured coverage under any
“automatic additional insured” provision of, or endorsement to, Tenant’s
insurance policies; (ii) specifically cover the liability assumed by Tenant
under this Lease, including Tenant’s obligations under Section 10.1 of this
Lease; (iii) be issued by an insurance company having a rating of not less than
A:X in Best’s Insurance Guide or which is otherwise acceptable to Landlord and
authorized to do business in the State in which the Project is located; (iv) be
primary insurance as to all claims thereunder and provide that any insurance
carried by Landlord is excess and is non-contributing with any insurance
requirement of Tenant; (v) be in form and content reasonably acceptable to
Landlord; and (vi) provide that said insurance shall not be canceled or coverage
changed unless the insurer endeavors to provide and Tenant does provide thirty
(30) days’ prior Notice to Landlord and any mortgagee of Landlord. Tenant shall
deliver said policy or policies or certificates thereof to Landlord on or before
the Commencement Date and at least ten (10) days before the expiration dates
thereof. In the event Tenant shall fail to procure such insurance, or to deliver
such policies or certificate, Landlord may, at its option, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
five (5) days after delivery to Tenant of bills therefor, together with a
fifteen percent (15%) service charge. Tenant’s insurance required under this
Section may be provided under a blanket policy or policies which includes other
liabilities, properties, and locations so long as coverage is not reduced or
adversely affected

10.5     Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and, except with respect to any applicable deductible amounts,
Landlord and Tenant hereby agree to look solely to, and seek recovery only from,
their respective insurance carriers in the event of a property loss to the
extent that such coverage is agreed to be provided hereunder. The parties each
hereby waive all rights and claims against each other for such losses (except
with respect to any applicable deductible amounts), and waive all rights of
subrogation of their respective insurers, provided such waiver of subrogation
shall not affect the right to the insured to recover thereunder. The parties
agree that their respective insurance policies are now, or shall be, endorsed
such that the waiver of subrogation shall not affect the right of the insured to
recover thereunder, so long as no material additional premium is charged
therefor.

10.6     Additional Insurance Obligations. Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord, but in no event in excess of the amounts
and types of insurance then being required by landlords of buildings comparable
to and in the vicinity of the Building.

 

-22-



--------------------------------------------------------------------------------

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1     Repair of Damage to Premises by Landlord. If, during the Term of this
Lease, the Premises or portions of the Building or Project necessary for
Tenant’s reasonable use and occupancy of the Premises are damaged by fire or
other casualty covered by property damage insurance carried by either party,
Landlord shall take diligent steps to adjust the loss, secure a building permit,
and restore the Premises, Building, and Project as required, provided (a) such
repairs can, in Landlord’s reasonable opinion, be substantially completed within
one hundred eighty (180) days after such damage, (b) insurance proceeds are
available to pay eighty percent (80%) or more of the cost of restoration (taking
into account any changes in building codes and/or other additional requirements
imposed by the building department), (c) the holder of any mortgage on the
Building or Project or ground lessor with respect to the Building or Project
shall not require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt, or shall not terminate the ground lease, as the case
may be, (d) the damage does not occur during the last twelve (12) months of the
Lease Term and (e) Tenant performs its obligations hereunder. Tenant understands
and agrees that the Premises, Building, and or Project may not be restored
identically as before, due to changes in building or zoning codes and/or
Landlord’s desire to reconfigure the Building or Project. Tenant shall promptly
notify Landlord of any such damage or destruction and shall take reasonable
steps to prevent further damage and to secure the Premises, until Landlord has
had a reasonable time in which to assume such responsibilities. Within not more
than one hundred twenty (120) days after the damage or destruction, Landlord
shall give written Notice to Tenant (the “Damage or Destruction Notice”) of its
intent to restore the Premises, Building, and/or Project, or to terminate the
Lease as a result of the failure of one or more of the conditions set forth in
(a)-(e) above, in which case, Landlord’s Damage or Destruction Notice shall also
include a termination date giving Tenant thirty (30) days to vacate the
Premises. Landlord may elect to restore the Premises, Building, and/or Project
notwithstanding the failure of any of the conditions set forth in clauses
(a)-(e) above. The Damage or Destruction Notice shall also, if Landlord is
required to or elects to restore, set forth Landlord’s reasonable estimate of
the time required for restoration after issuance of any required building
permit. This Lease shall continue in full force and effect, but, provided no act
of Tenant has impaired Landlord’s recovery under its rental interruption
insurance, Tenant shall be entitled to a proportionate reduction of Rent to the
extent Tenant’s use of the Premises is impaired, commencing with the date of
damage and continuing until substantial completion of the restoration.

11.2     Landlord’s Work/Tenant’s Work. Landlord, at its sole option, may
perform the entire work necessary to restore both the shell of the Building and
Original Improvements, or may require Tenant to perform the construction
necessary to restore the Original Improvements, if the same were constructed by
Tenant and not by Landlord and comprise a substantial portion of the
improvements in the Premises. Provided Landlord performs the entirety of the
work, Tenant shall assign to Landlord (or any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 10.3 of this Lease. If Tenant’s insurance proceeds are insufficient to
cover the costs of restoring the Original Improvements in the Premises, Tenant
shall deposit the difference with Landlord prior to the commencement of
construction. Notwithstanding anything to the contrary contained herein, if
Landlord elects to restore and Tenant fails to perform any of its obligations
hereunder, or an event of Default has occurred, Landlord may cease performing
the restoration work and Landlord’s obligations under this Section 11 shall be
forgiven until such time as such Default is cured pursuant to the terms of this
Lease. Tenant may reasonably reconfigure the Premises during restoration
provided (a) reconfiguration will not delay restoration and (b) Tenant’s
insurance proceeds and/or separate contribution from Tenant will be sufficient
to pay for the costs of reconfiguration. Tenant understands and agrees that
changes in building codes/ADA may require reconfiguration of the Premises even
where Tenant desires to retain the existing configuration. Landlord shall not be
liable for any loss of business

 

-23-



--------------------------------------------------------------------------------

inconvenience or annoyance arising from any repair or restoration of the
Premises, Building or Project as a result of any damage from fire or other
casualty.

11.3     Tenant’s Option to Terminate. Notwithstanding Landlord’s requirement or
election to restore the Premises, Building, and/or Project following any damage
or destruction, Tenant shall have the right to terminate this Lease on ten
(10) days Notice given to Landlord not more than twenty (20) days after Tenant’s
receipt of Landlord’s Damage or Destruction Notice, but only if the Damage or
Destruction Notice indicates that Landlord reasonably estimates restoration will
take more than one hundred eighty (180) days after the date of the damage.

11.4     Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including Sections 1932(2) and 1933(4) of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction in the absence of an express agreement between the parties, and any
other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any Notice
shall reinstate, continue or extend the Lease Term or affect any Notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of Notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said Notice, suit or
judgment.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the surrender, reconstruction or remodeling of any part of
the Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date

 

-24-



--------------------------------------------------------------------------------

possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not assert any claim against Landlord
or the authority for any compensation because of such taking and Landlord shall
be entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant’s personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses, so long as such claims do not diminish the
award available to Landlord, its ground lessor with respect to the Building or
Project or its mortgagee, and such claim is payable separately to Tenant. All
Rent shall be apportioned as of the date of such termination. If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure. Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1     Transfers. Tenant shall not, without the prior written consent of
Landlord, which is subject to Landlord’s reasonable review and consideration as
to assignments and subleases only, assign, mortgage, pledge, hypothecate,
encumber, or permit any lien to attach to, or otherwise transfer, this Lease or
any interest hereunder, permit any assignment, or other transfer of this Lease
or any interest hereunder by operation of law, sublet the Premises or any part
thereof, or enter into any license or concession agreements or otherwise permit
the occupancy or use of the Premises or any part thereof by any persons other
than Tenant and its employees and contractors (all of the foregoing are
hereinafter sometimes referred to collectively as “Transfers” and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall notify Landlord in writing, which Notice (the “Transfer Notice”)
shall include (i) the proposed effective date of the Transfer, which shall not
be less than thirty (30) days nor more than one hundred eighty (180) days after
the date of delivery of the Transfer Notice, (ii) a description of the portion
of the Premises to be transferred (the “Subject Space”) which must be separately
demisable if not the entirety of the Premises or the entirety of an existing
separately demised suite, (iii) all of the material terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, provided
that Landlord shall have the right to require Tenant to utilize Landlord’s
standard form of master Landlord consent document in connection with the
documentation of the approval of such Transfer, and (iv) current financial
statements of the proposed Transferee (and financial statements for such
Transferee’s prior two (2) fiscal years) and any proposed guarantor certified by
an officer, partner or owner thereof, business credit and personal references
and history of the proposed Transferee and any other information reasonably
required by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space,

 

-25-



--------------------------------------------------------------------------------

and (v) an executed estoppel certificate from Tenant in the form attached hereto
as Exhibit E. Any Transfer made without Landlord’s prior written consent shall,
at Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute a Default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s actual, out of
pocket expenses including reasonable attorneys’ fees incurred in connection with
the proposed Transfer up to the maximum aggregate sum of $1,500.00, upon the
earlier to occur of Landlord’s consent, or within thirty (30) days after written
request by Landlord.

14.2     Landlord’s Consent. Landlord shall not unreasonably condition, withhold
or delay its consent to any proposed assignment or sublease of the Subject Space
to the Transferee on the terms specified in the Transfer Notice. Without
limitation as to other reasonable grounds for conditioning, withholding or
delaying consent, the parties hereby agree that it shall be reasonable under
this Lease and under any applicable law for Landlord to condition, delay, or
withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1     The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;

14.2.2     The Transferee intends to use the Subject Space for purposes which
are not permitted under this Lease;

14.2.3     The Transferee is either a governmental agency or instrumentality
thereof or a nonprofit organization;

14.2.4     The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5     The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease; or

14.2.6     Either the proposed Transferee, or any person or entity which
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed Transferee, (i) occupies space in the Project at the time of
the request for consent, or (ii) is negotiating with Landlord or has negotiated
with Landlord during the six (6) month period immediately preceding the date
Landlord receives the Transfer Notice, to lease space in the Project.

If Landlord consents to any assignment or sublease pursuant to the terms of this
Section 14.2 (and does not exercise any recapture rights Landlord may have under
Section 14.4 of this Lease) or to any other Transfer, Tenant may within six
(6) months after Landlord’s consent, but not later than the expiration of said
six-month period, enter into such Transfer of the Premises or portion thereof,
upon substantially the same terms and conditions as are set forth in the
Transfer Notice furnished by Tenant to Landlord pursuant to Section 14.1 of this
Lease and subject to any additional reasonable conditions imposed by Landlord,
provided that if there are any material changes in the terms and conditions from
those specified in the Transfer Notice (i) such that Landlord would initially
have been entitled to refuse its consent to such Transfer under this
Section 14.2, or (ii) which would cause the proposed Transfer to be more
favorable to the Transferee than the terms set forth in Tenant’s original
Transfer Notice, Tenant shall again submit the Transfer to Landlord for its
approval and other action under this Article 14 (including Landlord’s right of
recapture, if any, under Section 14.4 of this Lease). Notwithstanding anything
to the contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent under Section 14.2 or
otherwise has breached or acted unreasonably under

 

-26-



--------------------------------------------------------------------------------

this Article 14, their sole remedy shall be a suit declaratory judgment and an
injunction for the relief sought, and Tenant hereby waives all other remedies,
including any right at law or equity to terminate this Lease or seek damages, on
its own behalf and, to the extent permitted under all applicable laws, on behalf
of the proposed Transferee.

14.3     Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred. “Transfer Premium” shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer. The determination of the amount of Landlord’s
applicable share of the Transfer Premium shall be made on a monthly basis as
rent or other consideration is received by Tenant under the Transfer.

14.4     Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all of the Premises, Tenant shall give Landlord Notice (the
“Intention to Transfer Notice”) of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined). The Intention to Transfer Notice shall specify the contemplated
date of commencement of the Contemplated Transfer (the “Contemplated Effective
Date”), and the contemplated length of the term of such contemplated Transfer,
and shall specify that such Intention to Transfer Notice is delivered to
Landlord pursuant to this Section 14.4 in order to allow Landlord to elect to
recapture the Premises. Thereafter, Landlord shall have the option, by giving
Notice to Tenant within thirty (30) days after receipt of any Intention to
Transfer Notice, to recapture all, but not less than all, of the Premises. Such
recapture shall cancel and terminate this Lease with respect to the Premises as
of the Contemplated Effective Date. If Landlord declines, or fails to elect in a
timely manner, to recapture such the Premises under this Section 14.4, then,
subject to the other terms of this Article 14, for a period of nine (9) months
(the “Nine Month Period”) commencing on the last day of such thirty (30) day
period, Landlord shall not have any right to recapture the Contemplated Transfer
Space with respect to any Transfer made during the Nine Month Period, provided
that any such Transfer is substantially on the terms set forth in the Intention
to Transfer Notice, and provided further that any such Transfer shall be subject
to the remaining terms of this Article 14. If such a Transfer is not so
consummated within the Nine Month Period (or if a Transfer is so consummated,
then upon the expiration of the term of any Transfer of consummated within such
Nine Month Period), Tenant shall again be required to submit a new Intention to
Transfer Notice to Landlord with respect any contemplated Transfer, as provided
above in this Section 14.4.

14.5     Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee (each of whom shall be required to comply with
the terms of this Article 14), (iii) Tenant shall deliver to Landlord, promptly
after execution, an original executed copy of all documentation pertaining to
the Transfer in form reasonably acceptable to Landlord, (iv) Tenant shall
furnish upon Landlord’s request a complete statement, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer or a statement that there is no Transfer Premium, (v) no Transfer
relating to this Lease or agreement entered into with respect thereto, whether
with or without Landlord’s consent, shall relieve Tenant or any guarantor of the
Lease from any liability under this Lease, including in connection with the
Subject Space, and (vi) the Transferee shall fully assume this Lease from and
after the effective date of

 

-27-



--------------------------------------------------------------------------------

the Transfer. Landlord or its authorized representatives shall have the right at
all reasonable times to audit the books, records and papers of Tenant relating
to any Transfer, and shall have the right to make copies thereof. If the
Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than two percent (2%), Tenant shall pay Landlord’s costs of
such audit. Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease. If Tenant’s obligations hereunder have been guaranteed, Landlord’s
consent to any Transfer shall not be effective unless the guarantor also
consents to such Transfer.

14.6     Additional Transfers. For purposes of this Lease, the term “Transfer”
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

14.7     Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee, if not an assignee, attorn to and
recognize Landlord as its landlord under any such Transfer. If Tenant shall be
in Default under this Lease, Landlord is hereby irrevocably authorized, to
direct any Transferee to make all payments under or in connection with the
Transfer directly to Landlord (which Landlord shall apply towards Tenant’s
obligations under this Lease) until such Default is cured, but acceptance of any
such payments shall not (A) give rise to any fiduciary responsibility to Tenant
on the part of Landlord, or (B) create any privity of estate or contract between
Landlord and the Transferee that does not already exist. Such Transferee shall
rely on any representation by Landlord that Tenant is in Default hereunder,
without any need for confirmation thereof by Tenant. No collection or acceptance
of rent by Landlord from any Transferee shall be deemed a waiver of any
provision of this Article 14 or the approval of any Transferee or a release of
Tenant from any obligation under this Lease, whether theretofore or thereafter
accruing. In no event shall Landlord’s enforcement of any provision of this
Lease against any Transferee be deemed a waiver of Landlord’s right to enforce
any term of this Lease against Tenant or any other person.

14.8     Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), shall not be deemed a Transfer under this
Article 14, provided that Tenant notifies Landlord of any such assignment or
sublease and promptly supplies Landlord with any documents or information
reasonably requested by Landlord regarding such assignment or sublease or such
affiliate, and further provided that such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease. “Control,” as
used in this Section 14.8, shall mean the ownership, directly or indirectly, of
at least fifty-one percent (51%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity. As a
result of the foregoing, the terms and conditions of Sections 14.3 and 14.4,
above, shall not apply to any of the foregoing assignments or subleases.

 

-28-



--------------------------------------------------------------------------------

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1     Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by an officer of Landlord or, but
only for regular expiration on the Expiration Date, by Landlord’s property
manager. The delivery of keys to the Premises to Landlord or any agent or
employee of Landlord shall not constitute a surrender of the Premises or effect
a termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated. The voluntary or other surrender of this Lease by
Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises
or terminate any or all such sublessees or subtenancies.

15.2     Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder,
casualty, and condemnation excepted. Upon such expiration or termination, Tenant
shall, without expense to Landlord, remove or cause to be removed from the
Premises all debris and rubbish, and such items of furniture, equipment,
business and trade fixtures, free-standing cabinet work, movable partitions and
other articles of personal property owned by Tenant or installed or placed by
Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal. Notwithstanding anything to
the contrary in this Lease, all safes and raised computer flooring, together
with any inter-floor stairs installed by or for Tenant, shall be removed and any
resulting damage repaired, unless Landlord consents or directs otherwise within
ninety (90) days prior to the Expiration Date.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to one hundred fifty percent (150%) of the
Rent applicable during the last rental period of the Lease Term under this
Lease. Such month-to-month tenancy shall be subject to every other applicable
term, covenant and agreement contained herein other than any option to renew or
extend. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. In
addition to the payment of the amounts provided above, if Tenant fails to
surrender the Premises within thirty (30) days after Landlord notifies Tenant
that Landlord has entered into a lease for the Premises and that Landlord will
be unable to deliver possession,

 

-29-



--------------------------------------------------------------------------------

or perform improvements, due to Tenant’s holdover, then Tenant shall protect,
defend, indemnify and hold Landlord harmless from all loss, costs (including
reasonable attorneys’ fees) and liability resulting from such holdover,
including any claims made by any succeeding tenant founded upon such failure to
surrender and any lost profits to Landlord resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord’s mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project, but shall not modify or amend this Lease as between Landlord and
Tenant nor derogate the rights of any mortgagee or purchaser. Tenant shall
execute and deliver whatever other instruments may be reasonably required for
such purposes. Failure of Tenant to timely execute, acknowledge and deliver such
estoppel certificate or other instruments shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord’s interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within ten (10) business days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any such mortgages, trust deeds, ground leases or underlying leases. Tenant
waives the provisions of any current or future statute, rule or law which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of the Tenant hereunder in the
event of any foreclosure proceeding or sale whether or not Tenant is included in
such proceeding or sale.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 19

DEFAULTS; REMEDIES

19.1     Events of Default. The occurrence of any of the following shall
constitute a default (“Default”) of this Lease by Tenant:

19.1.1     Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) days after Notice by wire transfer, ACH credit, or
presentation of a cashier’s check drawn on a federally insured bank; provided,
however Landlord shall not be obligated to give Notice more than twice in any
calendar year; or

19.1.2     Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a Default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform, or any breach of,
any other provision, covenant or condition of this Lease to be observed or
performed by Tenant where such failure continues for thirty (30) days after
Notice thereof from Landlord to Tenant; provided that if the nature of such
default is such that the same cannot reasonably be cured within a thirty
(30) day period, Tenant shall not be deemed to be in Default if it diligently
commences such cure within such period and thereafter diligently proceeds to
rectify and cure such Default, but in no event exceeding a period of time in
excess of ninety (90) days after initial Notice thereof from Landlord to Tenant
so long as Tenant continues to diligently proceed with curing during such
period; or

19.1.3     Abandonment of the Premises by Tenant as determined in accordance
with California Civil Code Section 1951.3; or

19.1.4     The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than five (5) days after Notice from Landlord; or

19.1.5    Tenant’s failure to accept delivery of the Premises when tendered by
Landlord.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, except that if a longer notice period is
provided by law, Tenant shall have the benefit of such longer period.

19.2     Remedies Upon Default. Upon the occurrence of any event of Default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1     Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

 

-31-



--------------------------------------------------------------------------------

(i)     The worth at the time of award of the unpaid rent which has been earned
at the time of such termination; plus

(ii)     The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)     The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

(iv)     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including brokerage commissions and advertising expenses incurred,
expenses of remodeling the Premises or any portion thereof for a new tenant,
whether for the same or a different use, and any special concessions made to
obtain a new tenant; and

(v)     At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

19.2.2     Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any Default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3     Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3     Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any Default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate or renegotiate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. In the event of Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of Notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

 

-32-



--------------------------------------------------------------------------------

19.4     Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express Notice of such intention is sent by
Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

ARTICLE 20

COVENANT OF QUIET TITLE

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly occupy the Premises subject to the terms,
covenants, conditions, provisions and agreements hereof without interference by
any persons claiming superior title, whether or not by or through Landlord,
other than arising under Article 18 hereof. The foregoing covenant is in lieu of
any other covenant express or implied.

ARTICLE 21

SECURITY DEPOSIT

Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant Defaults with respect to any
provisions of this Lease, including the provisions relating to the payment of
Rent, the removal of property and the repair of resultant damage, Landlord may,
without notice to Tenant, but shall not be required to, apply all or any part of
the Security Deposit for the payment of any Rent or any other sum then owing and
unpaid and Tenant shall, upon demand therefor, restore the Security Deposit to
its original amount. Any unapplied portion of the Security Deposit shall be
returned to Tenant, or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder, within sixty (60) days following the expiration of the Lease
Term. Tenant shall not be entitled to any interest on the Security Deposit.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, or any successor statute, and all other provisions of law, now or
hereafter in effect, which (i) establish the time frame by which a landlord must
refund a security deposit under a lease, and/or (ii) provide that a landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by a tenant or to clean
the premises, it being agreed that Landlord may, in addition, claim those sums
specified in this Section above and/or those sums reasonably necessary to
compensate Landlord for any loss or damage caused by Tenant’s default of the
Lease, as amended hereby, including all damages or rent due upon termination of
this Lease pursuant to Section 1951.2 of the California Civil Code. Landlord may
commingle the Security Deposit with its other funds and has no fiduciary duty
with respect thereto, the only relationship created being that of debtor and
creditor.

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

Landlord, at its expense, at any time before or during the Term, may relocate
Tenant from the Premises to reasonably comparable space (“Relocation Space”)
within the Building upon 60 days’ prior

 

-33-



--------------------------------------------------------------------------------

written notice to Tenant; provided that such Relocation Space shall not be on a
floor lower than the 9th floor of the Building and shall face California Street.
The Relocation Space must contain similar finishes as the Premises, and
approximately the same Rentable Square Footage as the Premises and the same
number of work stations, offices, breakrooms and reception areas as are
contained in the Premises as of the date Tenant receives Landlord’s notice of
relocation. From and after the date of the relocation, “Premises” shall refer to
the Relocation Space into which Tenant has been moved and the Base Rent and
Tenant’s Pro Rata Share shall be adjusted based on the rentable square footage
of the Relocation Space, provided that the total monthly Base Rent for the
Relocation Space shall in no event exceed the total monthly Base Rent for the
Premises prior to the relocation, and Tenant’s Pro Rata Share for the Relocation
Space shall in no event exceed Tenant’s Pro Rata Share for the Premises prior to
the relocation. Landlord shall pay Tenant’s reasonable costs for moving Tenant’s
furniture and equipment and printing and distributing notices to Tenant’s
customers of Tenant’s change of address and one month’s supply of stationery
showing the new address. Landlord shall also reimburse Tenant for the reasonable
cost to install and connect telecommunication and data cabling In the Relocation
Space in the manner and to the extent such cabling existed in the Premises prior
to the relocation.

ARTICLE 23

SIGNS

23.1     Tenant Signage. Building standard identifying signage (suite entry sign
and lobby directory strip) shall be provided to Tenant by Landlord, at
Landlord’s cost.

23.2     Prohibited Signage and Other Items. Any signs, notices, logos (other
than Tenant’s standard corporate logo), pictures, names or advertisements which
are installed and that have not been separately approved by Landlord may be
removed without notice by Landlord at the sole expense of Tenant, including
signage within the Premises but visible from the exterior of the Premises.
Tenant may not install any signs on the exterior or roof of the Project or the
Common Areas. Any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion. Tenant may
not “tie back” its door or doors to provide additional signage area.

ARTICLE 24

FINANCIAL INFORMATION

At any time during the Lease Term, unless Tenant is publicly owned and posts its
financial statements on its webpage, Landlord may require Tenant to provide
Landlord with a current financial statement and financial statements of the two
(2) years prior to the current financial statement year. Such statements shall
be prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) days after said
amount is due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the overdue amount plus any reasonable attorneys’ fees incurred
by Landlord by reason of Tenant’s failure to pay Rent and/or other charges when
due hereunder. The late

 

-34-



--------------------------------------------------------------------------------

charge shall be deemed Additional Rent and the right to require it shall be in
addition to all of Landlord’s other rights and remedies hereunder or at law and
shall not be construed as liquidated damages or as limiting Landlord’s remedies
in any manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at a rate per
annum equal to the lesser of (i) the annual “Bank Prime Loan” rate cited in the
Federal Reserve Statistical Release Publication H.15 (519), published on Monday
of each calendar week, or the then-current equivalent of such publication (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus two (2) percentage points, and
(ii) the highest rate permitted by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1     Landlord’s Cure. All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any Default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2     Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s Defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) sums equal to all expenditures made
and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to law, including all reasonable legal fees and other amounts
so expended. Tenant’s obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon not less than 24
hour prior Notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
to current or prospective mortgagees, ground or underlying lessors or insurers
and, during the last twelve (12) months of the Lease Term, to prospective
tenants; (iii) post notices of nonresponsibility; or (iv) alter, improve or
repair the Premises or the Building, or for structural alterations, repairs or
improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in any lawful manner; and (C) perform any covenants of Tenant which Tenant
fails to perform. Landlord may make any such entries without the abatement of
Rent, except as otherwise provided in this Lease, and may take such reasonable
steps as required to accomplish the stated purposes. Tenant hereby waives any
claims for damages or for any injuries or inconvenience to or interference with
Tenant’s business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby, except to the extent caused by
Landlord’s, or Landlord

 

-35-



--------------------------------------------------------------------------------

Parties’, negligence or willful misconduct during such entry to the Premises.
For each of the above purposes, Landlord shall at all times have a key with
which to unlock all the doors in the Premises, excluding Tenant’s vaults, safes
and reasonably sized and located special security areas designated in advance by
Tenant and approved by Landlord. For each of the above purposes, except in an
emergency, Tenant shall be entitled to require that an employee of Tenant
accompany Landlord during such entry into the Premises, provided Tenant makes
such employee available at the time Landlord desires to enter the Premises. In
an emergency, Landlord shall have the right to use any means that Landlord may
deem proper to open the doors in and to the Premises. Any entry into the
Premises by Landlord in the manner hereinbefore described shall not be deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or an
actual or constructive eviction of Tenant from any portion of the Premises. No
provision of this Lease shall be construed as obligating Landlord to perform any
repairs, alterations or decorations except as otherwise expressly agreed to be
performed by Landlord herein.

ARTICLE 28

TENANT PARKING

Tenant shall rent from Landlord, commencing on the Commencement Date, the amount
of parking passes set forth in Section 9 of the Summary, on a monthly basis
throughout the Lease Term, which parking passes shall pertain to parking on a
first-come, first-served, as available basis in the Project parking facility.
Tenant shall not use any pass to park more than one vehicle at a time. Tenant
may surrender passes on not less than thirty (30) days prior Notice at which
time Tenant’s right to re-rent such pass shall expire. The location of the
reserved parking spaces, if any, shall be designated by Landlord. Tenant shall
pay monthly fees for all parking passes rented by Tenant, on a monthly basis
together with Base Rent, at the prevailing rate charged from time to time. In
addition, Tenant shall be responsible for any increases in taxes imposed by any
governmental authority in connection with the renting of such parking passes by
Tenant or the use of the parking facility by Tenant regardless of whether
Landlord charges Tenant for such parking separately or at all. Tenant’s
continued right to use the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the parking facility where the parking passes are located
(including any sticker or other identification system established by Landlord
and the prohibition of vehicle repair and maintenance activities in the
Project’s parking facilities), Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with such rules and regulations and Tenant
not being in Default under this Lease. Neither Tenant nor its employees shall
park automobiles in the Project parking facility overnight. All vehicles parked
in the Project parking facility must be properly licensed in accordance with the
laws of the State in which the Project is located and in operable condition. No
oversized vehicles, commercial vehicles or vehicles which would damage the
surface of the Project parking facility shall be permitted to use the Project
parking facility. Tenant’s use of the Project parking facility shall be at
Tenant’s sole risk and Tenant acknowledges and agrees that Landlord shall have
no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant’s, its employees’ and/or visitors’ use of the parking facilities.
Tenant’s rights hereunder are subject to the terms of any Underlying Documents.
Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Project parking facility at any time
and Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements. Landlord may issue a total number of unreserved passes for the
Project parking facility based on past usage patterns rather than limiting
passes to the number of spaces. Landlord may delegate its responsibilities
hereunder to a parking operator in which case such parking operator shall have
all the rights of control attributed hereby to the Landlord and, at Landlord’s
sole discretion, the monthly fees for

 

-36-



--------------------------------------------------------------------------------

parking passes may be billed by and paid to the parking operator. The parking
passes rented by Tenant pursuant to this Article 28 are provided to Tenant
solely for use by Tenant’s own personnel and such passes may not be transferred,
assigned, subleased or otherwise alienated by Tenant without Landlord’s prior
approval. Tenant may validate visitor parking by such method or methods as the
Landlord may establish, at the validation rate from time to time generally
applicable to visitor parking. Landlord may cancel parking passes which remain
unused for ninety (90) days or more.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1     Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Whenever the words “including”,
“include” or “includes” are used in this Lease, they should be interpreted in a
non-exclusive manner. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed. The captions of Articles and Sections are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles and Sections.

29.2     Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

29.3     No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

29.4     Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

29.5     Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease accruing from and after such transfer and Tenant agrees to look solely to
such transferee for the performance of Landlord’s obligations hereunder after
the date of transfer and such transferee shall be deemed to have fully assumed
and be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Security Deposit, and Tenant shall attorn to such
transferee.

29.6     Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.

 

-37-



--------------------------------------------------------------------------------

29.7     Landlord’s Title. Landlord’s title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8     Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

29.9     Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

29.10     Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

29.11     Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12     No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including any representation as to the amount of
any item comprising Additional Rent or the amount of the Additional Rent in the
aggregate or that Landlord is furnishing the same services to other tenants, at
all, on the same level or on the same basis, or any warranty or any statement of
Landlord which is not set forth herein or in one or more of the exhibits
attached hereto.

29.13     Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to the interest of Landlord in
and to the Project, including all rental income, net sales, condemnation awards
and any insurance proceeds which Landlord receives which are not used to repair
or rebuild the Project. Neither Landlord, nor any of the Landlord Parties shall
have any personal liability therefor, and Tenant hereby expressly waives and
releases such personal liability on behalf of itself and all persons claiming
by, through or under Tenant. The limitations of liability contained in this
Section 29.13 shall inure to the benefit of Landlord’s and the Landlord Parties’
present and future partners, beneficiaries, officers, directors, trustees,
shareholders, agents and employees, and their respective partners, heirs,
successors and assigns. Under no circumstances shall any present or future
partner of Landlord (if Landlord is a partnership), or trustee or beneficiary
(if Landlord or any partner of Landlord is a trust), have any liability for the
performance of Landlord’s obligations under this Lease. Notwithstanding any
contrary provision herein, neither Landlord nor the Landlord Parties shall be
liable under any circumstances for injury or damage to, or interference with,
Tenant’s business, including loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.

29.14     Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to

 

-38-



--------------------------------------------------------------------------------

interpret or construe this Lease. None of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto.

29.15     Right to Lease. Landlord reserves the absolute right to affect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16     Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.

29.17     Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant’s right of occupancy of the Premises after any termination of this
Lease.

29.18     Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notice”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth in Section 11 of the Summary, or to such
other places as Landlord may from time to time designate in a Notice to Tenant.
Any Notice will be deemed given (i) three (3) days after the date it is posted
if sent by Mail, (ii) the date the telecopy is transmitted, (iii) the date the
overnight courier delivery is made, or (iv) the date personal delivery is made.
Notices may be delivered on behalf of the parties by their respective attorneys.

29.19     Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20     Authority. Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in the State in which the
Project is located and that Tenant has full right and authority to execute and
deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.

29.21     Attorneys’ Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’, experts’ and arbitrators’ fees and costs, incurred by the
prevailing party therein shall

 

-39-



--------------------------------------------------------------------------------

be paid by the other party, which obligation on the part of the other party
shall be deemed to have accrued on the date of the commencement of such action
and shall be enforceable whether or not the action is prosecuted to judgment.

29.22     Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State in which the Project is
located. IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
IN WHICH THE PROJECT IS LOCATED, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED
BY THE LAW OF THE STATE IN WHICH THE PROJECT IS LOCATED, AND (III) IN THE
INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW. THE PARTIES ACKNOWLEDGE AND
UNDERSTAND THAT THE FOREGOING WAIVER MAY NOT BE CURRENTLY ENFORCEABLE, BUT
INTEND THAT IT SHOULD BE ENFORCEABLE SHOULD CURRENT LAW EITHER PERMIT ITS
ENFORCEABILITY OR HEREAFTER CHANGE TO PERMIT ITS ENFORCEABILITY.

29.23     Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24     Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 13 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord agrees to indemnify and defend Tenant against and hold
Tenant harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under Landlord and Tenant agrees to indemnify
and defend the Landlord Parties against and hold them harmless from any and all
claims, demands, losses, liabilities, lawsuits, judgments, costs and expenses
(including reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under Tenant. Landlord agrees to pay a brokerage commission to Brokers in
accordance with the terms of a separate written commission agreement(s) to be
entered into between Landlord and Brokers.

29.25     Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

 

-40-



--------------------------------------------------------------------------------

29.26     Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

29.27     Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28     Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants; provided, however, that (a) Tenant shall
be entitled to disclose the content of this Lease as may be required to comply
with any applicable laws, codes, regulations or similar governmental
requirements including, without limitation, the disclosure and reporting rules
of the United States Securities and Exchange Commission, and (b) such obligation
shall terminate upon the first anniversary of the expiration or earlier
termination of this Lease.

29.29     Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises. Tenant hereby agrees that such Renovations shall in no way constitute
a constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility and shall not be liable to Tenant for any
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations, or for any
inconvenience or annoyance occasioned by such Renovations. Notwithstanding the
foregoing, Landlord’s right to make any Renovations shall be expressly
conditioned on (a) Tenant and its employees, agents, guest and invitees have
continuous access to the Premises through the Lease Term (subject to the terms
and conditions of this Lease), and (b) Landlord employing commercially
reasonable mitigation measures to minimize the impact on Tenant’s use and
enjoyment of the Premises.

29.30     No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including reasonable attorneys’ fees and costs, arising from
Tenant’s breach of this warranty and representation.

29.31     Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the “Lines”), provided that (i) Tenant shall obtain
Landlord’s prior written consent (not to be unreasonably withheld, conditioned,
or delayed), use an experienced and qualified contractor approved in writing by
Landlord, and comply with all of the other provisions of Articles 7 and 8 of
this Lease, (ii) an acceptable number of spare Lines and space for additional
Lines shall be maintained for existing and future occupants of the

 

-41-



--------------------------------------------------------------------------------

Project, as determined in Landlord’s reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, shall be surrounded by a
protective conduit reasonably acceptable to Landlord, and shall be identified in
accordance with the “Identification Requirements,” as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may, at the time of the
granting of its consent, if specifically requested by Tenant, require that
Tenant remove existing Lines located in or serving the Premises and repair any
damage in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith. All Lines shall be clearly marked with adhesive plastic
labels using long-life adhesive (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, telephone number and the name of the
person to contact in the case of an emergency (A) every four feet (4’) outside
the Premises (specifically including the electrical room risers and other Common
Areas), and (B) at the Lines’ termination point(s) (collectively, the
“Identification Requirements”). Notwithstanding anything to the contrary
contained in this Lease, unless otherwise instructed by Landlord (by Notice to
Tenant), Tenant shall, at Tenant’s sole cost and expense, prior to the
expiration or earlier termination of this Lease, remove any Lines located in or
serving the Premises (and repair any resulting damage).

29.32     Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator;
(iv) working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.

29.33     Development of the Project.

29.33.1 Subdivision. Landlord reserves the right to further subdivide (including
lot line adjustment) all or a portion of the Project and to relocate parking in
connection therewith. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

29.33.2 The Other Improvements. If portions of the Project or property adjacent
to the Project (collectively, the “Other Improvements”) are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, provided that Tenant’s rights under this Lease are not materially
impaired, (iii) for the allocation of a portion of the Direct Expenses to the
Other Improvements and for the allocation of a portion of the insurance
expenses, operating expenses and tax expenses for the Other Improvements to the
Project, and (iv) for the use or improvement of the Other Improvements and/or
the Project in connection with the improvement, construction, and/or excavation
of the Other Improvements and/or the Project. Nothing contained herein shall be
deemed or construed to limit or otherwise affect Landlord’s right to convey all
or any portion of the Project or any other of Landlord’s rights described in
this Lease.

 

-42-



--------------------------------------------------------------------------------

29.33.3 Construction of Project and Other Improvements. Tenant acknowledges that
portions of the Project and/or the Other Improvements may be subject to
demolition or construction following Tenant’s occupancy of the Premises, and
that such construction may result in levels of noise, dust, obstruction of
access, etc. which are in excess of that present in a fully constructed project.
Provided that Landlord implements commercially reasonable mitigation measures to
minimize the impact on Tenant’s use and enjoyment of the Premises, Tenant hereby
waives any and all rent offsets or claims of constructive eviction which may
arise in connection with such demolition or construction.

29.34     USA Patriot Act.

29.34.1 Certification. Tenant hereby certifies to Landlord that:

(a) Tenant (which, for purposes of the certification contained in this
Section 29.34.1, includes its partners, subpartners, parent organizations,
affiliates, subsidiaries, and their respective officers and directors) is not in
violation of any laws, executive orders or regulations relating to terrorism or
money laundering, including Executive Order No. 13224 – Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001 (Public Law 107-56),
enacted October 26, 2001, as amended (the “USA Patriot Act”);

(b) Tenant has not been designated as a “Specially Designated National and
Blocked Person” or other banned or blocked person, entity, nation or transaction
pursuant to the Executive Order, the USA Patriot Act or any other law, order,
rule, or regulation, and Tenant does not appear on any of the following lists:
(i) the two (2) lists maintained by the United States Department of Commerce
(Denied Persons and Entities; the Denied Persons list can be found at
http://www.bis.doc.gov/DPL/thedeniallist.asp; the Entity List can be accessed
from http://www.bis.doc.gov/Entities/Default.htm); (ii) the list maintained by
the United States Department of Treasury (Specially Designated Nationals and
Blocked Persons, which can be found at http://www.ustreas.gov/ofac/t11sdn.pdf);
(iii) the two (2) lists maintained by the United States Department of State
(Terrorist Organizations and Debarred Parties; the State Department List of
Terrorists can be found at http://www.state.gov/s/ct/rls/fs/2001/6531.htm; the
List of Debarred Parties can be found at http://www.pmdtc.org/debar059.htm); and
(iv) any other list of terrorists, terrorist, organizations or narcotics
traffickers maintained pursuant to any of the rules and regulations of the
Office of Foreign Assets Control of the United States Department of the
Treasury, or by any other government or agency thereof (any such designated or
listed person, entity, nation or transaction being referred to herein as a
“Designated Person or Entity”);

(c) Tenant is currently in compliance with and will at all times during the
Lease Term (including any extension thereof) remain in compliance with the
Executive Order, the USA Patriot Act and regulations of the Office of Foreign
Assets Control of the United States Department of the Treasury, and any statute,
executive order and other governmental action relating thereto; and

(d) Tenant is not engaged in this transaction, directly or indirectly on behalf
of, or instigating or facilitating this transaction, directly or indirectly on
behalf of, any Designated Person or Entity.

29.34.2 Indemnification. Tenant hereby agrees to indemnify, defend, protect and
hold harmless the Landlord Parties harmless from and against any and all claims,
damages, losses, risks,

 

-43-



--------------------------------------------------------------------------------

liabilities, and expenses (including attorneys’ fees and costs) arising from or
related to any breach of the certification contained in Section 29.34.1, above.

29.34.3 Right to Cancel Lease. Landlord reserves the right to terminate this
Lease in the event this transaction is now or hereafter prohibited by the USA
Patriot Act or other Laws.

29.35     Asbestos Notification. Tenant acknowledges that Tenant has received
the asbestos notification letter attached to this Lease as Exhibit F hereto
disclosing the existence of asbestos in the Building. As part of Tenant’s
obligations under this Lease Tenant agrees to comply with the California
“Connelly Act and other applicable Laws, including providing copies of
Landlord’s asbestos notification letter to all of Tenant’ “employees” and
“owners” as those terms are defined the Connelly Act and other applicable Laws.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

GLENBOROUGH SAN FRANCISCO, LLC,

a Delaware limited liability company

By:    

 

/s/ Dan Cushing

 

Its:

 

Vice President

 

TENANT:

SOLAR POWER INC.,

a California corporation

By:    

 

/s/ Robert A. Wood

Robert A. Wood

 

Its:

 

Chief Operating Officer

 

By:    

 

/s/ Alan M. Lefko

Alan M. Lefko

 

Its:

 

Vice President Finance

 

-44-



--------------------------------------------------------------------------------

EXHIBIT A

THE PREMISES

LOGO [g282173g80x36.jpg]

 

-1-



--------------------------------------------------------------------------------

EXHIBIT B

201 CALIFORNIA

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Provided that Landlord enforces these Rules and Regulations in a
non-discriminatory manner, Landlord shall not be responsible to Tenant for the
nonperformance of any of said Rules and Regulations by or otherwise with respect
to the acts or omissions of any other tenants or occupants of the Project. In
the event of any conflict between the Rules and Regulations and the other
provisions of this Lease, the latter shall control.

1.         “Building Hours”:     7:00 a.m. – 6:00 p.m. WEEKDAYS

2.         Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent. Tenant shall bear the cost of any lock changes
or repairs required by Tenant. Two keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, Tenant
and in the event of the loss of keys so furnished, Tenant shall pay to Landlord
the cost of replacing same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.

3.          All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.

4.         Landlord reserves the right to close and keep locked all entrance and
exit doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

5.         No furniture, freight or equipment of any kind shall be brought into
the Building without prior notice to Landlord. All moving activity into or out
of the Building shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates. Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building. Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight. Landlord will not be responsible for loss of or
damage to any such safe or property

 

-1-



--------------------------------------------------------------------------------

in any case. Any damage to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility and expense of Tenant.

6.         No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

7.         The requirements of Tenant will be attended to only upon application
at the management office for the Project or at such office location designated
by Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

8.         No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.

9.         The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same. Tenant shall observe water and all other
conservation measures the Building has in place.

10.         Tenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent. Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not approved by Landlord.

11.         Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.

12.         Tenant shall not use or keep in or on the Premises, the Building, or
the Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

13.         Tenant shall not without the prior written consent of Landlord use
any method of heating or air conditioning other than that supplied by Landlord.

14.         Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.

15.         Tenant shall not bring into or keep within the Project, the Building
or the Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

16.         No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.

 

-2-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Underwriters’ laboratory-approved equipment and
microwave ovens may be used in the Premises for heating food and brewing coffee,
tea, hot chocolate and similar beverages for employees and visitors, provided
that such use is in accordance with the Lease and all applicable federal, state,
county and city laws, codes, ordinances, rules and regulations.

17.         The Premises shall not be used for manufacturing or for the storage
of merchandise except as such storage may be incidental to the use of the
Premises provided for in the Summary. Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord. Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.

18.         Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

19.         Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.

20.         Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

21.         Tenant shall store all its trash and garbage within the interior of
the Premises. No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in the
vicinity of the Building without violation of any law or ordinance governing
such disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.

22.         Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

23.         Any persons employed by Tenant to do janitorial work shall be
subject to the prior written approval of Landlord, and while in the Building and
outside of the Premises, shall be subject to and under the control and direction
of the Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

24.         No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord, and no
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises other than Landlord standard
drapes. All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Landlord. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall abide by
Landlord’s regulations concerning the opening and closing of window coverings
which are attached to the windows

 

-3-



--------------------------------------------------------------------------------

in the Premises, if any, which have a view of any interior portion of the
Building or Building Common Areas.

25.         The sashes, sash doors, skylights, windows, and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.

26.         Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

27.         Tenant must comply with the State of California “No Smoking” law set
forth in California Labor Code Section 6404.5, and any local “No Smoking”
ordinance which may be in effect from time to time and which is not superseded
by such State law. Tenant, Tenant’s employees, agents and invitees shall observe
the “No Smoking in the Common Area of the Building” policy, which shall be
enforced by Landlord.

28.         Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project and that if attendants (uniformed or
otherwise) are provided and/or monitoring systems or access controls are
provided, the same are no assurance of personal safety. Tenant hereby assumes
all responsibility for the protection of Tenant and its agents, employees,
contractors, invitees and guests, and the property thereof, from acts of third
parties, including keeping doors locked and other means of entry to the Premises
closed, whether or not Landlord, at its option, elects to provide any security
measures whatsoever for the Project or any portion thereof. Tenant further
assumes the risk that any safety and security devices, services and programs
which Landlord elects, in its sole discretion, to provide may not be effective,
or may malfunction or be circumvented by an unauthorized third party, and Tenant
shall, in addition to its other insurance obligations under this Lease, obtain
its own insurance coverage to the extent Tenant desires protection against
losses related to such occurrences. Tenant shall cooperate in any reasonable
safety or security program developed by Landlord or required by law.

29.         All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise and annoyance.

30.         Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.

31.         No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.

32.         No tenant shall use or permit the use of any portion of the Premises
for living quarters, sleeping apartments or lodging rooms.

33.         Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as

 

-4-



--------------------------------------------------------------------------------

well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT C

201 CALIFORNIA

NOTICE OF LEASE TERM DATES

 

To:    

                       

Re:     Office Lease dated             , 2011 between Glenborough San Francisco,
LLC, a Delaware limited liability company, (“Landlord”), and             , a
            (“Tenant”) concerning Suite              on floor(s)              of
the office building located at 201 California Street, San Francisco, CA 94111.

Gentlemen:

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

 

1.

The Lease Term shall commence on or has commenced on              for a term of
             ending on             .

 

 

2.

If the Commencement Date is other than the first day of the month, the first
billing will contain a pro rata adjustment. Each billing thereafter shall be for
the full amount of the monthly installment as provided for in the Lease.

 

 

3.

The approximate number of rentable square feet within the Premises is
             square feet.

 

 

4.

Tenant’s Share is              %.

 

“Landlord”

      ,  

a

       

 

By:  

       

Its:  

     

 

-1-



--------------------------------------------------------------------------------

Agreed to and Accepted

as of January 6, 2012.

“Tenant”: Solar Power, Inc., a California

corporation

By:

     

Its: Chief Operating Officer

By:

     

Its: Vice President Finance

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D

INTENTIONALLY OMITTED.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT E

201 CALIFORNIA

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of             , 2011 by and between              as Landlord,
and the undersigned as Tenant, for Premises on the              floor(s) of the
office building located at             ,             ,             ,
            , certifies as follows:

1.        Attached hereto as Exhibit A is a true and correct copy of the Lease
and all amendments and modifications thereto. The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

2.        The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on             , and the Lease Term expires on
            , and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.

3.        Base Rent became payable on             .

4.        The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

5.        Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

6.        Tenant shall not modify the documents contained in Exhibit A without
the prior written consent of Landlord’s mortgagee.

7.        All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through             . The current monthly installment of Base Rent is
$            .

8.        All conditions of the Lease to be performed by Landlord necessary to
the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder. The Lease does not require
Landlord to provide any rental concessions or to pay any leasing brokerage
commissions.

9.        No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
Neither Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.

 

-1-



--------------------------------------------------------------------------------

10.        As of the date hereof, there are no existing defenses or offsets, or,
to the undersigned’s knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.

11.        If Tenant is a corporation or partnership, each individual executing
this Estoppel Certificate on behalf of Tenant hereby represents and warrants
that Tenant is a duly formed and existing entity qualified to do business in
             and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12.        There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

13.        Tenant is in full compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials. Tenant has never permitted or suffered, nor does
Tenant have any knowledge of, the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Project or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.

14.        To the undersigned’s knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full. All work (if any) in the common areas
required by the Lease to be completed by Landlord has been completed and all
parking spaces required by the Lease have been furnished and/or all parking
ratios required by the Lease have been met.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at              on the              day of             , 20__.

 

“Tenant”:

      ,  

a

       

 

By:  

       

Its:  

     

 

By:  

       

Its:  

     

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F

201 CALIFORNIA

ASBESTOS NOTIFICATION

Asbestos-containing materials (“ACMs’) were historically commonly used in the
construction of commercial buildings across the country. ACMs were commonly used
because of their beneficial qualities; ACMs are fire-resistant and provide good
noise and temperature insulation.

Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors. These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects). Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).

It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building. Anyone who finds any
such materials in the Building should assume them to contain asbestos unless
those materials are properly tested and found to be otherwise. In addition,
under applicable law, certain of these materials are required to be presumed to
contain asbestos in the Building because the Building was built prior to 1981
(these materials are typically referred to as “Presumed Asbestos Containing
Materials” or “PACM”). PACM consists of thermal system insulation and surfacing
material found in buildings constructed prior to 1981, and asphalt or vinyl
flooring installed prior to 1981. If any thermal system insulation, asphalt or
vinyl flooring or surfacing materials are found to be present in the Building,
such materials must be considered PACM unless properly tested and found
otherwise.

Because of the potential presence of ACM in the Building, we are also providing
the following warning, which is commonly known as a California Proposition 65
warning: WARNING: This building may contains asbesto, a chemical known to the
State of California to cause cancer.

Please contact the Building manager with any questions regarding the contents of
this Exhibit F.

 



--------------------------------------------------------------------------------

EXHIBIT G

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease by and between
GLENBOROUGH SAN FRANCISCO, LLC, a Delaware limited liability company
(“Landlord”) and SOLAR POWER INC., a California corporation (“Tenant”) for space
in the Building located at 201 California Street, San Francisco, California. In
the event of any conflict between the provisions contained in this Exhibit and
the remainder of this Lease, the provisions contained in this Exhibit G shall
govern.

1.         Right of First Offer. During the term of the Lease, Tenant shall have
a one-time right of first offer to lease contiguous space located on the twelfth
(12th) floor of the Building arising from all new vacancies occurring on or
after the Effective Date (subject: (i) to any existing tenant’s right to renew
whether or not explicitly permitted by its lease, and (ii) Environ International
Corporation’s preexisting right of first offer for such space) (the “First Offer
Space”). If Tenant does not lease the First Offer Space after being offered such
space in accordance with the terms of this Section, Tenant shall have no further
right under this Section to lease the First Offer Space that was covered by such
offer. Tenant’s right of the first offer shall be on the terms and conditions
set forth as follows:

(a)        Procedure for Offer. Landlord shall notify Tenant (the “First Offer
Notice”) the first time after the Commencement Date that the First Offer Space
becomes available for lease. The First Offer Notice shall describe the space
which is the subject of the First Offer Notice and shall set forth the size and
location of such space, Landlord’s determination of Fair Market Rent (as defined
below) for the space and the other commercially reasonable market economic terms
and conditions which Landlord would accept for Tenant’s lease of such space
(collectively, the “Economic Terms”). “Fair Market Rent” for the purposes of
this Section shall mean the annual rental rates then being charged in the San
Francisco Financial District submarket where the Building is situated for
comparable space for leases commencing on or about the date of the commencement
of the term taking into consideration use, location and floor level of the
applicable building, the location, quality and age of the building, leasehold
improvements provided, rental concessions (such as abatements, lease assumptions
or takeovers and moving expenses), the date that the particular rate under
consideration became or becomes effective, the term of the lease under
consideration, the extent of services provided thereunder, applicable
distinctions between “gross” leases and “net” leases, base year figures and base
years for escalation purposes, the creditworthiness and quality of Tenant,
leasing commissions and costs of the leases and other adjustments in the base
rentals and any other relevant term or condition in making such evaluation.

(b)        Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right
of first offer with respect to such First Offer Space, then within ten
(10) business days after delivery of the First Offer Notice to Tenant, Tenant
shall deliver notice to Landlord of Tenant’s intention to exercise its right of
first offer with respect to the entire space described in the First Offer
Notice. Notwithstanding anything to the contrary contained herein, Tenant must
elect to exercise its right of first offer, if at all, with respect to all of
the space offered by Landlord to Tenant at any particular time, and Tenant may
not elect to lease only a portion thereof. If Tenant fails to respond in writing
to such notice within said ten (10) business day period, or does not accept the
entire First Offer Space, then Tenant shall be deemed to have waived its Right
of First Offer for such space.

(c)        Lease of First Offer Space. If Tenant timely exercises Tenant’s right
to lease the First Offer Space as set forth herein, Landlord and Tenant shall
execute an amendment adding such First Offer Space to the Lease upon the same
non-economic terms and conditions as applicable to the Premises, and the
Economic Terms as provided in this Section. Tenant shall commence payment of
Rent for the First Offer Space and the lease term of the First Offer Space shall
commence upon the date (“First Offer

 



--------------------------------------------------------------------------------

Commencement Date”) which is the earlier of (i) the expiration of a reasonable
build-out period determined as a component of the Economic Terms, and (ii) the
date that Tenant, or any person occupying any of the First Offer Space with
Tenant’s permission, commences business operations from the First Offer Space,
subject to any appropriate modification with respect to such commencement of
Rent. The lease term for the First Offer Space shall expire on the Expiration
Date.

(d)        Conditions to Right of First Offer. Tenant’s rights under this
Section shall be subject to the conditions (all of which conditions are solely
for Landlord’s benefit and may, in Landlord’s sole discretion, be waived) that:
(i) at the time of exercise and thereafter at all times prior to the
commencement of Tenant’s leasing of the First Offer Space, Tenant shall not be
in Default under the terms of this Lease (in each case, beyond applicable notice
and cure periods), (ii) Tenant must not have assigned this Lease or sublet more
than twenty percent (20%) of the Premises, and (iii) after the exercise there
must be at two (2) years left in the Term of the Lease (which may require an
extension of the then Term of the Lease upon terms agreed upon by Landlord and
Tenant.).

 